DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Specification has been reviewed and accepted. 
Claim Interpretation
In independent claim 1, the term “synchronous” is given the meaning as provided on page 3, lines 19-22 of the Specification, wherein the difference between voltage value and current value detection times falls within a range that does not affect the accuracy in calculation of the internal resistance of each cell.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1 of the 35 U.S.C. 101 analysis as per the 2019 Revised Patent Subject Matter Eligibility Guidance (herein 2019 PEG):
Claims 1-10 recite an apparatus, which falls into a valid statutory category. Claims 1-10 pass Step 1 of the analysis. 
Considering Claim 1, regarding Step 2A- Prong 1 of the analysis, Claim 1 recites abstract ideas that fall into grouping of Mathematical Concepts. Calculation of current values and voltage values and comparing such values are mathematical calculations that relies upon mathematical relationships and formulas or equations. The mathematical calculations are abstract ideas, and the stress and yield stress are abstract data. 

The abstract ideas as currently recited in the claim do not change the operation of the battery monitoring system, and therefore the additional elements of the battery modules, at least one current detection unit, voltage detection units, slave units, a master unit, and a central monitoring unit do not apply, rely on, or use the judicial exception of the above mentioned mathematical concepts that calculate current values and voltage values and compare such values. Thus, the battery monitoring system does not integrate the judicial exception into a practical application. 
The at least one current detection unit, voltage detection units, slave units, master unit, and central monitoring unit are generic computers that perform generic computer functions, such as making calculations and wirelessly transmit information regarding such calculations. A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Thus, the recitation of at least one current detection unit, voltage detection units, slave units, master unit, and central monitoring unit does not integrate the judicial exception into a practical application. 
Regarding Step 2B of the analysis, claim 1 recites the additional elements as mentioned above. The at least one current detection unit, voltage detection units, slave units, master unit, and central monitoring unit as recited are generic computers that perform generic computer functions that are understood, routine, and conventional, such as making calculations. 
The battery monitoring system is not being used in an unconventional way. Calculating current values, voltage values, and comparing them among batteries is understood, routine, and conventional. 
Therefore, the additional elements, singly and as a whole do not amount to significantly more than an abstract idea. 
	Claims 2-10 contain similar abstract ideas of calculations of voltage values, current values and comparing such values and do not change the operation of the battery monitoring system. Therefore, the additional elements of claims 2-10 singly and as a whole do not amount to significantly more than an abstract idea. 


Allowable Subject Matter
Claims 1-10 would be found allowable if the rejection under 35 U.S.C. 101 is overcome. 
Regarding independent claim 1, closest prior art reference Sato (PGPub 2020/0064408) discloses a battery monitoring system (battery monitoring system 100 [Abstract, 0032, Figure 1]) having a plurality of battery modules (plurality of assembled batteries 11 [0034, Figure 1]) each including one or more cells (each have a plurality of battery cells 12 [0034, Figure 1]), the battery modules being connected in series to each other (assembled batteries 11 are connected in series to each other [0034]), the battery monitoring system being configured to monitor a state of each cell based on a voltage value of the cell (battery cell monitored and controlled based on voltage value [0037, 0039]); 
slave units each associated with corresponding one of the battery modules and configured to wirelessly transmit information including the voltage value with each other (wireless communication units 60 for battery equalizing [0039, Figure 1] between battery monitoring devices 30 [0074]); 
a master unit configured to receive the information transmitted from the plurality of slave units (main battery ECU 20 instruction transmission [0039]); and 
a central monitoring unit configured to receive the information received by the master unit (power management ECU 120 that communicates with the battery monitoring system [0032]). 
However, Sato is silent to at least one current detection unit in conjunction with the voltage detection units. 
Kobayashi et al. (PGPub 2015/0355286) discloses a current detecting unit for detecting the current output from or input to a battery module [0007] and a plurality of voltage detecting units for detecting the inter-terminal voltage of each of the battery blocks [0008]. Failure estimating device 20 estimates and outputs the number of failed cells that do not contribute to charge and discharge on the basis of the transmitted detected value of current detecting unit 9 and detected values of voltage detecting units 10 to 13 [0033]. However, the reference does not suggest transmitting the current value and voltage value synchronous with each other, meaning wherein the difference between voltage value and current value detection times falls within a range that does not affect the accuracy in calculation of the internal resistance of each cell, as required by the claims. Instead, the reference seeks to calculate charge state variation between an initial time and a final time [0037]. 
The claimed invention provides synchronized voltage and current value detection times to ensure accuracy and prevent rapid deterioration of the battery cell while also occupying less space [page 3]. 
Additional prior art reference Iwami (PGPub 2013/0026828) discloses simultaneously current and voltage of a first battery to calculate internal resistance and deterioration with a high degree of accuracy [0043]. However, this relates to power supply ECU calculation [0038, 0050] and does not apply to slave unit information transmission as required by the claims. 

	Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725